Title: Pardon for William Simms Yeatman, [8 February 1817]
From: Madison, James
To: 


        
          [8 February 1817]
        
        Whereas it has been represented to me that William Simms Yeatman, at a Circuit Court of the United States for the District of Pennsylvania, lately held in the City of Philadelphia, was convicted of a Criminal offence, in

opening a letter with which he was charged, and purloining from it a sum of money, in Bank notes whereupon he was sentenced by the said Court to suffer an Imprisonment in Philadelphia for the term of two years; and whereas it has been represented to me that the said William Simms Yeatman is a youth of very tender age, and that when he committed the offence aforesaid, & for a long time before, he was far apart from all his Relatives & friends, to whose countenance and upon whose advice he would naturally look up and depend, Now, therefore, be it known that I, James Madison, President of the United States, in Consideration of the Premises, and for other good Causes me thereunto moving, have pardoned, and do hereby pardon the offence aforesaid, willing and requiring that the said Wm Simms Yeatman be forthwith discharged from his Imprisonment, under the sentence aforesaid.
        In testimony whereof I have hereunto set my Hand, and caused the seal of the United States to be affixed.
        Done at the City of Washington this 8th day of February, in the year of our Lord One thousand eight hundred & seventeen, & of the forty first year of the Independence of the said States.
        
          James MadisonBy the PresidentJas. Monroe Secy of State.
        
      